18-35000-cgm      Doc 36     Filed 11/02/18     Entered 11/02/18 11:45:04          Main Document
                                               Pg 1 of 1                           1400 Old Country Road, Suite
                                                                                                          C103
                                                                                           Westbury, NY 11590
                                                                                                 516-394-6921
                                                                                    _______________________

                                                                                                     REPLY TO:

                                                                                       7 Century Drive, Suite 201
                                                                                           Parsippany, NJ 07054
                                                                                     _______________________

                                                                                  28 East Main Street, Suite 1800
                                                                                           Rochester, NY 14614


                                           November 2, 2018

VIA ECF

Hon. Cecelia G. Morris
U.S. Bankruptcy Court
Southern District of New York
355 Main Street
Poughkeepsie, NY 12601

RE:    Robin Jones, Debtor
       Case no. 18-35000 CGM

Dear Judge Morris:

        Please accept this letter as a status report regarding the loss mitigation efforts in the above
referenced case. The lender advised today that the first trial payment has been received. It is
therefore requested that the loss mitigation hearing scheduled for November 6, 2018 be adjourned
to allow for the completion of the trial period.

                                           Respectfully submitted,


                                           /s/ Tammy L. Terrell Benoza
